DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the response to this Office Action, the Examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Examiner in prosecuting this application.

Election/Restrictions
Applicant's election without traverse of Species C: Figs. 6-7 in the reply filed on 06/02/2022 is acknowledged.  

 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2017/0220844 A1 to Jones et al. (hereinafter "Jones") in view of U.S. Patent Application Publication 2021/0174049 A1 to Hai et al. (hereinafter "Hai").
Regarding Claims 1 and 21, Jones teaches a display device, comprising a display panel, wherein the display panel comprises: a base substrate (Fig. 7; Para. 56-63 of Jones; optical fingerprint sensor illustrating details of a display stack 710… transparent layer 720); an array layer located at one side of the base substrate (Fig. 7; Para. 56-63 of Jones; TFT substrate 712); a display layer located at one side of the array layer facing away from the base substrate, wherein the display layer comprises a plurality of light-emitting elements (Fig. 7; Para. 56-63 of Jones; TFT/OLED elements 713); a protective layer located at one side of the display layer facing away from the array layer (Fig. 7; Para. 56-63 of Jones; cover lens 741); a first light-shielding layer, wherein the first light-shielding layer comprises a plurality of first imaging pin-holes (Fig. 7; Para. 56-63 of Jones; light-blocking film with apertures forming an aperture layer 701 a); a second light-shielding layer, wherein the second light-shielding layer comprises a plurality of second imaging pin-holes that correspond to the plurality of first imaging pin-holes (Fig. 7; Para. 56-63 of Jones; aperture layer 701 b); and a light-sensing sensor layer, which is located at one side of the display layer facing away from the protective layer and is used for detecting images generated via the plurality of first imaging pin-hole (Fig. 7; Para. 56-63 of Jones; light-sensing elements 731).
Jones does not explicitly disclose that the second light-shielding layer shields a beam emitted from a pin-hole imaging light source and totally reflected by a touch surface of the protective layer.
However, Hai teaches that a second light-shielding layer shields a beam emitted from a   light source and totally reflected by a touch surface of a protective layer (Figs. 1, 3C, 4B; Para. 49-54, 60 of Hai; second light shielding layer 5 between the plurality of photosensors 3 and the plurality of light emitting elements LE).
Therefore, at the time when the invention was filed, it would have been obvious to a person of ordinary skill in the art to include that the second light-shielding layer shields a beam emitted from a pin-hole imaging light source and totally reflected by a touch surface of the protective layer using the teachings of Hai in order to modify the display panel taught by Jones. The motivation to combine these analogous arts would have been to detect the signal-enriched light beam, thereby detecting a fingerprint information (Para. 17 of Hai).

Regarding Claim 20, the combination of Jones and Hai teaches that the light-sensing sensor layer is fully attached onto one side of the base substrate facing away from the array layer through an optical adhesive; and wherein the second light-shielding layer is located between the base substrate and the array layer, or the second light-shielding layer is located between the base substrate and the light-sensing sensor layer (Fig. 7; Para. 56-63 of Jones; optical fingerprint sensor package is further provided below the display stack 710, which includes collimating filter layer 702 and light sensing elements 731… TFT substrate 712, under which a separate sensor module is attached… aperture layer 701 b
NOTE – Attaching a light-sensing sensor layer using an optical adhesive was very well  known in the art at the time when the invention was filed and would only require routine skill for a person of ordinary skill in the art based on the combination of Jones and Hai. Therefore, one of ordinary skill in the art would have pursued attaching the light-sensing sensor layer onto one side of the base substrate facing away from the array layer through an optical adhesive with a reasonable expectation of success that would have yielded predictable results and can be accomplished without any undue experimentation in order to provide a clear image).

Allowable Subject Matter
Claims 2-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
None of the references, either singularly or in combination, teach or fairly suggest that the first light-shielding layer is located between the second light-shielding layer and the light-sensing sensor layer, and the second imaging pin-hole is larger than the first imaging pin-hole; and wherein a distance x1 between a projection of an edge of the first imaging pin-hole onto a plane where the second imaging pin-hole is located and an edge of the second imaging pin-hole satisfies: 
x 1 ≤h·tan θ−D
wherein h denotes a distance between the first light-shielding layer and the second light-shielding layer in a direction perpendicular to the base substrate, θ denotes a critical angle at which a beam is totally reflected on the touch surface of the protective layer, and D denotes a width of the first imaging pin-hole.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABHISHEK SARMA whose telephone number is (571)272-9887.  The examiner can normally be reached on Mon - Fri 8:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABHISHEK SARMA/
Primary Examiner, Art Unit 2622